Appellant, by a judgment of the Children’s Court, Nassau County, dated October 29, 1951, has been adjudicated to be a juvenile delinquent. The adjudication was made on a charge that on January 10, 1951, when under sixteen years of age and in the custody of his mother pursuant to a judgment of divorce, he took, from the possession of his mother and sister, an automobile, registered in the name of his father, and that he drove said automobile in the streets of Rockville Centre, and thereafter abandoned it and threw the keys *720away. Judgment unanimously affirmed. Appellant drove the automobile without a license in violation of subdivision 4 of section 20 of the Vehicle and Traffic Law. If committed by an adult, the act would be a misdemeanor. (Vehicle and Traffic Law, § 70, subd. 1.) Appellant was a juvenile delinquent within the definition contained in paragraph (a) of subdivision 2 of section 2 of the Children’s Court Act of the State of New York. Present — Nolan, P. J., Adel, MaeCrate, Schmidt and Beldock, JJ. [See post, p. 800.]